      Case 2:18-cr-00625-JAK Document 34 Filed 11/16/18 Page 1 of 1 Page ID #:144



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                No. LA CR18-00625-JAK
10
                Plaintiff,                    ORDER RE EX PARTE APPLICATION TO
11                                            SEAL DOCUMENTS
                      v.
12
     SCOTT SEO, et al.,
13
                Defendant.
14

15

16   For good cause shown, IT IS HEREBY ORDERED THAT:
17         The government’s ex parte application for sealed filing is
18   GRANTED.   The government’s ex parte application for sealed filing and
19   the document shall be filed under seal.         The government may produce
20   the underlying document as permitted or required by applicable law.
21         IT IS SO ORDERED.
22

23
      November 16, 2018
24    DATE                                    JOHN A. KRONSTADT
                                              UNITED STATES DISTRICT JUDGE
25

26

27

28
